Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Chang on 7 July 2022.
Claim 9 of the application has been amended as follows: 
Claim 9. (Canceled)

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the available prior art fails to make obvious the limitations of the independent claim including depositing a thermosetting material that is a “thixotropic mixture including a polymer base and of a cross-linking agent in a weight ratio of said polymer base to said cross-linking agent comprised between 1:1 and 2:1, and of a flowing component present between 5 and 15% by weight of a total weight of said thixotropic mixture” and depositing it “on a turbomachine wall.” 
Wiles (GB2484350) shows the deposition of reinforced tape on the inside of a cylindrical mold. Applicant has submitted an affidavit stating that the dampening properties and the deposition methods of automated tape laying and filament deposition are different. The size of the deposited filament is 250 microns or less whereas the tape is 500 millimeters. 
A tape is reinforced with structure that allows the tape to retain its structure but a thixotropic material has not such reinforcement. The Examiner’s view is that it would be unobvious to deposit a thermosetting thixotropic filament in the configuration of the mold of Wiles. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742